DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/20/2021 has been entered. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claims 1-7 & 10-15 is/are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Lo et al. (US 20130001630). 
Regarding claim 1, Lo discloses that a light-emitting device, comprising:
an insulative substrate 4;

a lower conductive layer 511 arranged between the lower surface and the insulative substrate 4, and comprising a side surface;
an upper conductive layer 6 transmittable (transparent conductive film in para 0020) to light from the light-emitting stack, covering all of the upper surface and extending beyond the light-emitting stack along a first direction and without extending along a second direction which is opposite to (See modified Fig. 2 below) or perpendicular to the first direction; and
a dielectric layer 52 arranged between the insulative substrate 4 and the upper conductive layer 6, and contacting the first sidewall, the side surface, and the upper conductive layer 6, wherein the dielectric layer 52 has a topmost surface not higher than the upper surface of the light-emitting stack in a cross-sectional view (Fig. 2).

    PNG
    media_image1.png
    349
    679
    media_image1.png
    Greyscale


Reclaim 3, Lo discloses that the light-emitting stack further comprises a lower electrode electrically connected to the first semiconductor layer, and an upper electrode electrically connected to the second semiconductor layer (Fig. 2).
Reclaim 4, Lo discloses that the lower electrode 511 is on the lower conductive layer 41 (Fig. 2).
Reclaim 5, Lo discloses that the upper electrode is on the upper conductive layer 42 (Fig. 2).
Reclaim 6, Lo discloses that the light-emitting stack further comprises a second sidewall opposite to the first sidewall and covered by the dielectric layer (Fig. 2).
Reclaim 7, Lo discloses that the dielectric layer is transparent to light from the light-emitting stack 52 (para. 0024).
Reclaim 10, Lo discloses that the upper conductive layer has a width greater than that of the light-emitting stack, and comprises a second overlapping portion which overlaps the light-emitting stack, and a second extending portion which overlaps the dielectric layer (Fig. 2).
Reclaim 11, Lo discloses that wherein the second extending portion extends in a first direction parallel to a width direction of the light-emitting stack (Fig. 2).
Reclaim 12. (Original) The light-emitting device as claimed in claim 1, wherein the upper conductive layer comprises indium tin oxide (ITO), aluminum zinc oxide (AZO), cadmium tin 
Reclaim 13, Lo discloses that the upper conductive layer has a thickness substantially in a range of from 50nm to 1um (para. 0029).
Reclaim 14, Lo discloses that the lower conductive layer comprises metal material, metal oxide or a stack of both (para. 0022). 
Reclaim 15, Lo discloses that the dielectric layer comprises silicon oxide (SiO2), silicon nitride (SiNx) or aluminum oxide (Al2O3) (para. 0024).
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 9 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lo et al. in view of Oohata (US 2003/0160258).

However, Oohata suggests that the lower conductive layer 6 & 5 has a width greater than that of the light-emitting stack, and comprises a first overlapping portion 5 & a part of element 6 which overlaps the light-emitting stack 9, 3, 2, and a first extending portion 6 (other part of element 6) which does not overlap the light-emitting stack (Fig. 12).
Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date of applicant(s) claimed invention was made to provide Lo with the lower conductive layer has a width greater than that of the light-emitting stack, and comprises a first overlapping portion which overlaps the light-emitting stack, and a first extending portion which does not overlap the light-emitting stack as taught by Oohata in order to enhance variation of package due to market demanding and also, the claim would have been obvious because a particular know technique was recognized as part of the ordinary capabilities of one skilled in the art.	
Allowable Subject Matter
Claims 16-18 & 20 are allowed over the prior art.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
After further search and consideration, it is determined that the prior art neither anticipated nor renders obvious the claimed subject matter of the instant application as a whole either taken alone or in combination.

a bonding layer arranged between the lower surface and the insulative substrate, and comprising a side surface, wherein the first dielectric layer has a topmost surface not higher than the upper surface of the light-emitting stack in a cross-sectional view, wherein the first dielectric layer contacts the first sidewall, the side surface, and the first upper conductive layer.” with combination of other claim limitations in claim 16.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SU C KIM whose telephone number is (571)272-5972. The examiner can normally be reached M-F 9:00 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/SU C KIM/             Primary Examiner, Art Unit 2899